
	

114 HR 955 IH: To authorize assistance and sustainment to the military and national security forces of Ukraine.
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 955
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Mr. Smith of Washington (for himself, Mr. Thornberry, Mr. Nunes, Mr. Schiff, Mr. Miller of Florida, Mr. Langevin, Mr. Wilson of South Carolina, Ms. Bordallo, Mr. Bishop of Utah, Mr. Walz, Mr. Turner, Ms. Gabbard, Mr. Kline, Mr. Rogers of Alabama, Mr. Franks of Arizona, Mr. Conaway, Mr. Lamborn, Mr. Hunter, Mr. Coffman, Mrs. Hartzler, Mr. Nugent, Mr. Cook, Mr. Bridenstine, Mrs. Walorski, Mr. Byrne, Mr. Zinke, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize assistance and sustainment to the military and national security forces of Ukraine.
	
	
		1.Assistance and sustainment to the military and national security forces of Ukraine
 (a)In generalThe Secretary of Defense is authorized, in coordination with the Secretary of State, to provide assistance, including training, equipment, lethal weapons of a defensive nature, logistics support, supplies and services, and sustainment to the military and national security forces of Ukraine, through September 30, 2017, to assist the government of Ukraine for the following purposes:
 (1)Securing its sovereign territory against foreign aggressors. (2)Protecting and defending the Ukrainian people from attacks posed by Russian-backed separatists.
 (3)Promoting the conditions for a negotiated settlement to end the conflict. (b)Notice before provision of assistanceOf the funds authorized to be appropriated under this Act, not more than 10 percent of such funds may be obligated or expended until not later than 15 days after the Secretary of Defense, in coordination with the Secretary of State, submits to the appropriate congressional committees a report in unclassified form with a classified annex as appropriate that contains a description of the plan for providing such assistance, including a description of the types of training and equipment to be provided, the estimated number and role of United States Armed Forces personnel involved, the potential or actual locations of any training, and any other relevant details.
 (c)Quarterly reportsNot later than 105 days after the date on which the Secretary of Defense submits the report required in subsection (b), and every 90 days thereafter, the Secretary of Defense, in coordination with the Secretary of State, shall provide to the appropriate congressional committees a report on the activities carried out under this Act. Such report shall include a description of the following:
 (1)Updates or changes to the plan required under subsection (b). (2)A description of the forces provided with training, equipment, or other assistance under this Act during the preceding 90-day period.
 (3)A description of the equipment provided under this Act during the preceding 90-day period, including a detailed breakout of any lethal assistance provided.
 (4)A statement of the amount of funds expended during the preceding 90-day period. (d)VettingThe Secretary of Defense, in coordination with the Secretary of State, shall ensure that all assistance provided under this Act is carried out in full accordance with the provisions of section 2249e of title 10, United States Code.
 (e)DefinitionIn this Act, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.
 (f)FundingTo carry out the provisions of this Act, there are authorized to be appropriated $1,000,000,000. Amounts authorized to be appropriated under this subsection are authorized to remain available until September 30, 2017.
 (g)Authority To accept contributionsThe Secretary of Defense may accept and retain contributions, including in-kind contributions, from foreign governments, to provide assistance authorized under subsection (a). Any funds so accepted by the Secretary may be credited to the account from which funds are made available to provide assistance authorized under subsection (a) and may remain available to provide assistance authorized under subsection (a) until September 30, 2017.
 (h)Rule of constructionNothing in this section shall be construed to constitute a specific statutory authorization for the introduction of United States Armed Forces into hostilities or into situations in which hostilities are clearly indicated by the circumstances.
			
